 


110 HRES 363 EH: Amending the Rules of the House of Representatives to clarify certain matters relating to official conduct.
U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. RES. 363 
In the House of Representatives, U. S.,

May 2, 2007
 
RESOLUTION 
Amending the Rules of the House of Representatives to clarify certain matters relating to official conduct. 
 
 
That clause 15 of rule XXIII of the Rules of the House of Representatives is amended to read as follows: 
 
15.  
(a) Except as provided in paragraph (b), a Member, Delegate, or Resident Commissioner may not use personal funds, official funds, or campaign funds for a flight on an aircraft. 
(b)Paragraph (a) does not apply if— 
(1)the aircraft is operated by an air carrier or commercial operator certificated by the Federal Aviation Administration and the flight is required to be conducted under air carrier safety rules, or, in the case of travel which is abroad, by an air carrier or commercial operator certificated by an appropriate foreign civil aviation authority and the flight is required to be conducted under air carrier safety rules; 
(2)the aircraft is owned or leased by a Member, Delegate, Resident Commissioner or his or her family member (including an aircraft owned by an entity that is not a public corporation in which the Member, Delegate, Resident Commissioner or his or her family member has an ownership interest, provided that such Member, Delegate, or Resident Commissioner does not use the aircraft any more than the Member, Delegate, Resident Commissioner, or family member’s proportionate share of ownership allows); 
(3)the flight consists of the personal use of an aircraft by a Member, Delegate, or Resident Commissioner that is supplied by an individual on the basis of personal friendship; or 
(4)the aircraft is operated by an entity of the Federal government or an entity of the government of any State. 
(c)In this clause— 
(1)the term campaign funds includes funds of any political committee under the Federal Election Campaign Act of 1971, without regard to whether the committee is an authorized committee of the Member, Delegate, or Resident Commissioner involved under such Act; 
(2)the term family member means an individual who is related to the Member, Delegate, or Resident Commissioner, as father, mother, son, daughter, brother, sister, husband, wife, father-in-law, or mother-in-law; and 
(3)the term on the basis of personal friendship has the same meaning as in clause 5 of rule XXV and shall be determined as under clause 5(a)(3)(D)(ii) of rule XXV. . 
 
Lorraine C. Miller,Clerk.
